Case 3:20-cv-00017-MMH-JBT Document 57 Filed 04/12/21 Page 1 of 3 PageID 568




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

MERLIN KAUFFMAN, an individual                       CIVIL ACTION NO: 3:20-cv-17-J-34JBT
     Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company
       Defendant.
                                  /

 JOINT NOTICE REGARDING PLAINTIFF’S MOTION TO COMPEL DEPOSITIONS

       Plaintiff, MERLIN KAUFFMAN (the “Plaintiff”), and Defendants TRANS HIGH

CORPORATION, and HIGH TIMES HOLDING CORPORATION, pursuant to the Court’s Order

dated April 5, 2021 [D.E. 53], file this Joint Notice regarding Plaintiff’s Motion to Compel

Depositions [D.E. 49] (the “Motion”), and state as follows:

       1.      The parties have conferred regarding the matters brought in Plaintiff’s Motion as

ordered by the Court.

       2.      The Motion was filed on March 18.

       3.      On March 26, 2021, Plaintiff conducted the Rule 30(b)(6) Deposition of both

corporate Defendants.

       4.      Plaintiff asserts that Defendants failed to make a conscientious good-faith endeavor

to designate persons having knowledge of all sixteen (16) subject matters identified in the

deposition notices, and/or prepare their corporate representative witness to answer fully and

completely the questions posed as to those subject matters.

       5.      Without conceding any deficiency with respect to the deposition testimony of

Defendants’ corporate witness, Defendants’ counsel is in the process of conferring with Plaintiff’s


                                                1
Case 3:20-cv-00017-MMH-JBT Document 57 Filed 04/12/21 Page 2 of 3 PageID 569




counsel to determine whether and what additional discovery (including a continued deposition) is

necessary and appropriate and whether the Court’s intervention will be needed and sought.

       6.      Plaintiff reserves the right to raise this discovery dispute again before the Court in

the event that Defendants fail to produce a Rule 30(b)(6) deponent with sufficient knowledge of

the previously-designated subject matters that were not adequately covered at the March 26, 2021

deposition, or the Parties are otherwise unable to reach an agreement regarding same.

       7.      Separately, on March 31, 2021, after Mr. Levin testified about the current phone

number and email address of Stormy Simon, Plaintiff was able to contact Ms. Simon and conduct

the deposition of Non-party Stormy Simon.

       8.      As a result, the Motion as it relates to Ms. Simon’s deposition is now moot.



       WHEREFORE, the Parties request the Court defer ruling on Plaintiff, MERLIN

KAUFFMAN’s Motion to Compel until April 26, 2021, to provide the parties time to either resolve

any outstanding issues regarding same or to advise the Court with particularity of any issues

requiring the Court’s intervention.



April 12, 2021.                               Respectfully Submitted:

                                              /s/Darren Spielman
                                              Darren Spielman, Esq. (FL Bar No 10868)
                                              DSpielman@Conceptlaw.com
                                              Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                              RKain@Conceptlaw.com
                                              The Concept Law Group, P.A.
                                              6400 N. Andrews Ave., Suite 500
                                              Fort Lauderdale, Fl 33309
                                              ph: 754-300-1500
                                              fax: 754-300-1501
                                              Counsel for Plaintiff


                                                 2
Case 3:20-cv-00017-MMH-JBT Document 57 Filed 04/12/21 Page 3 of 3 PageID 570




                                              s/ Samuel M. Sheldon
                                              Howard R. Behar (FBN 54471)
                                              Samuel M. Sheldon (FBN 54088)
                                              THE BEHAR LAW FIRM, P.A.
                                              3323 N.E. 163rd Street, Suite 402
                                              North Miami Beach, FL 33160
                                              Tel: (786) 735-3300
                                              Fax: (786) 735-3307
                                              hrb@beharlegal.com
                                              sms@beharlegal.com
                                              np@beharlegal.com
                                              Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 12, 2021, that the foregoing document is being filed
via ECF and served this day on all counsel of record identified below on the Service List via email.


                                      By:     /s/Darren Spielman
                                              Darren Spielman


THE BEHAR LAW FIRM, P.A.
Attorneys for Defendants
3323 N.E. 163rd Street, Suite 402
North Miami Beach, FL 33160
Tel: (786) 735-3300
Fax: (786) 735-3307
hrb@beharlegal.com
sms@beharlegal.com
np@beharlegal.com




                                                 3
